Citation Nr: 1447621	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to a psychiatric disorder incurred during or as a result of the Veteran's service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran retired in November 1980 with slightly more than 20 years of service beginning in November 1960.  Among other awards and decorations, he earned a Presidential Unit Citation and a Combat Action Ribbon during his service in Vietnam.  The appellant is the surviving spouse of the Veteran.

This appeal initially came comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Board Remanded the appeal.

The appellant testified at a personal hearing before the RO as to the issue on appeal in July 2011.  A transcript of that hearing is associated with the electronic files (Virtual VA and VBMS files) available for review.  Following the June 2014 Board Remand, the appellant withdrew in writing her request for a hearing before the Board.  


FINDINGS OF FACT

1.  The available evidence includes no notation or history of assignment of a diagnosis of PTSD during the Veteran's lifetime.  

2.  A mood disorder was diagnosed and treated during the Veteran's lifetime, but the treating provider stated no opinion as to the etiology or onset of that disorder.  

3.  The lay and medical evidence is insufficient to provide a non-speculative medical opinion as to what psychiatric disability led to the Veteran's death or the etiology or onset of any psychiatric disability that preceded the Veteran's death.  The best evidence in this case provides evidence against this claim. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's death certificate reflects that he died in September 2006 of a self-inflicted gunshot wound to the head.  The appellant contends that a psychiatric disorder incurred during or resulting from the Veteran's service, including his combat service in Vietnam, resulted in the Veteran's suicide.  

The service treatment records available reflect that the Veteran developed intermittent claudication in the lower extremities beginning in about 1978 that interfered with his ability to walk, and was uncorrectable, causing him to be unable to perform his military duties.  The available service treatment records include no notation that the Veteran sought medical evaluation for a mental health concern or reported a history of a psychiatric disorder.  No notation of diagnosis of or treatment for a psychiatric disorder appears in the service treatment records, providing some limited evidence against this claim.

Records of the Veteran's medical treatment from February 2006 through August 2006 are available.  D.B.J., M.D., treated the Veteran for coronary artery disease, essential hypertension, inflamed seborrheic keratosis, a mood disorder, NOS (not otherwise specified), hyperlipidemia, and peripheral vascular disease.  Wellbutrin was prescribed for the mood disorder.  Dr. D.B.J.'s records reflect only that the Veteran denied having anxiety, depression, or sleep disturbances; the records do not describe the basis for the diagnosis of a mood disorder.  The Veteran's service to this country is not cited as a problem, providing some limited evidence against this claim.    

Dr. D.B.J.'s medical statement reflects that, at the August 2006 medical visit (the last treatment visit prior to the Veteran's death), the Veteran advised Dr. D.B.J. that he was going to stop taking his Wellbutrin as "he did not need it anymore."  

Importantly, Dr. D.B.J. reports, " I advised against this and recommended patient see his psychiatrist before discontinuing his medication."  

Dr. D.B.J.'s notes do not identify the Veteran's treating psychiatrist.  The appellant testified that she did not know if the Veteran had a treating psychiatrist.  The appellant was unable to identify any psychiatric provider who treated the Veteran other than at "Fort McPherson."  She testified that she and the Veteran received counseling there after an episode of domestic violence, and that the Veteran had anger management classes there.  Unfortunately, no records of the Veteran's treatment at Fort McPherson or any military facility post-service have been located.  The Board finds no basis to remand this case again in a search for records that the appellant herself cannot identify. 

The appellant testified that the Veteran was a very controlling person.  Even the providers who performed and treated him after a coronary bypass graft surgery in 1997 thought he was hostile and unstable.  She testified that the Veteran had nightmares, and would sometimes get the family up at night, including the children, for "bed check."  The Veteran spent some time in jail due to domestic violence.  He had anger outbursts, became very emotional at times, and began to drink more after his cardiac surgery.  The appellant testified to her belief that the Veteran's "fate" was sealed in Vietnam in 1965 or 1966 when members of a squad he was leading died during a mission.  July 2011 Personal Hearing Transcript (Tr.) at 2, 21-22, 25.  The Veteran often talked about his experiences in Vietnam.  Tr. at 15.  

The VA reviewer who conducted 2013 review of the available records concluded that the lay testimony established that the Veteran exhibited symptoms characteristic of possible personality disorder traits.  The reviewer identified the appellant's testimony that the Veteran was very hostile, unstable, and controlling, felt the world revolved around him, and felt bad when others had a good time, had jail time for domestic disputes, and didn't allow her to work, as the rationale for this possible diagnosis.  

Such a finding only provides evidence against this claim as personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2014).

The reviewer noted that the appellant's testimony established some symptoms that are characteristic of PTSD including, anger outbursts, nightmares, night sweats, and social isolation.  The reviewer noted that the appellant's testimony that the Veteran talked about his Vietnam experiences "a ton" was the opposite of typical PTSD symptoms, since individuals with PTSD usually try to avoid talking or thinking about their military experiences, providing some evidence against the Appellants central contention. 

The reviewer's discussion of the appellant's lay testimony reflects that the reviewer assumed the competency of the lay evidence.  The Board agrees with the reviewer's conclusion that the lay testimony was competent for the purpose offered, that is, description of the Veteran's symptoms and actions as observed by the appellant.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The reviewer concluded that the Veteran was "obviously" dealing with some degree of mental health disturbance at the time of his death.  The reviewer further opined that there was too little post-service evidence to determine what mental health disorder ultimately drove him to suicide.  The examiner was not able to opine, without resorting to mere speculation, as to whether the Veteran's death was due to the diagnosed mood disorder, aggravation of mood disorder due to alcohol abuse, aggravation of mood disorder due to heart condition/bypass surgery, or a personality disorder, or memories of Vietnam.  The reviewer's statement also establishes that inability to identify the mental health disturbance that ultimately led to the Veteran's death also meant inability to determine the etiology or onset of the mental health disorder that led to the Veteran's death without resort to mere speculation.

The clinical reviewer, who has specialized medical knowledge regarding symptoms which provide a sufficient basis for an accurate psychiatric diagnosis, concluded that all the evidence of record, including in light of the appellant's testimony, was not sufficient to provide a diagnosis of the psychiatric disorder that, at least as likely as not, led to the Veteran's suicide.  The reviewer concluded that a diagnosis or an opinion as to the etiology or onset of the diagnosis could not be rendered except by resort to mere speculation.  

The Board finds the reviewer's conclusion very persuasive, since the reviewer summarized every item of evidence potentially relevant to the claim, to include all lay or medical evidence.  Bloom v. West, 12 Vet. App. 185 (1999) (probative value of a clinician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion).

The Board agrees with the reviewer's apparent conclusion that the appellant's lay testimony as to her observation of the Veteran's behaviors and actions was competent evidence to establish that the Veteran had one or more disturbances of mental health during his lifetime.  The Board finds that the appellant is competent to report her observations of the Veteran, and agrees with the reviewer's conclusion that the appellant's testimony is relevant in establishing the cause of the Veteran's death.  See Fed. R. Evid. 401(a) (relevant evidence is that which 'has any tendency to make a fact more or less probable than it would be without the evidence.'); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  A lay person is competent to report observations of symptoms which might tend to assist in determining whether a "disturbance of mental health" is present.  The assignment of a diagnosis for a "disturbance of mental health" is, however, a very complex matter.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, differentiating between an acquired psychiatric disability and a congenital psychiatric disability or determining which symptoms are attributable to one acquired psychiatric disorder, as compared to another psychiatric disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this case, the reviewer stated that some symptoms described by appellant were characteristic of acquired psychiatric disorders and some described symptoms were characteristic of developmental psychiatric disorders.  Service connection may not generally be granted for developmental disorders.  38 C.F.R. § 3.303(b).  The reviewer also noted that some described symptoms were characteristic of a specific acquired psychiatric disorder and some symptoms were characteristic of a different acquired psychiatric disorder.  Thus, the appellant's lay evidence (lay medical evidence), while competent and credible to assist in proving that the Veteran suffered from one or more disturbance of mental health, but is not sufficient to establish which disorder or disorders at least as likely as not led to the Veteran's death.  

Similarly, the appellant's lay medical evidence is not sufficient to establish which of the disorder or disorders present at the time of the Veteran's death were at least as likely as not incurred in or as a result of the Veteran's service.  

The reviewer concluded that it was not possible to establish, based on the evidence of record, which psychiatric disability were at least as likely as not present at the time of the Veteran's death, or to determine which of the disabilities present at least as likely as not caused or contributed materially and substantially to the Veteran's death, or to support a medical opinion whether, at least as likely not, that psychiatric disability(ies) which contributed substantially to the Veteran's death were incurred in or resulted from the Veteran's service.  The reviewer has clearly stated explained why the assembled evidence is not sufficient to support an opinion without resort to mere speculation, and has opined that additional relevant evidence is required before any reviewer can provide an opinion as to the cause of the Veteran's death or etiology of the cause of the Veteran's death without resort to speculation.  

The criteria for service connection are not met.  As the preponderance of the evidence establishes the evidence is insufficient to reach equipoise as to the cause of the Veteran's death without resort to speculation, provisions requiring resolution of doubt in a claimant's favor are not applicable to warrant a more favorable determination.  The appeal for service connection for the cause of the Veteran's death must be denied.  The best evidence in this case, as cited, either does not support the Appellants contentions or provides evidence against this contention, making the calamitous event less likely the result of service. 




Duty to assist

A letter issued September 2007 advised the appellant of the criteria for service connection for the Veteran's death, as well as the criteria for death pension benefits and accrued benefits.  The appellant's correspondence establishes that she understood what additional evidence might be relevant to substantiate her claim.  The appellant does not allege that she has been prejudiced by any defect in notice.

Rather, the appellant herself has acknowledge that she is unable to identify the Veteran's medical providers, or the facilities at which he was treated, or to testify about what his medical providers told the Veteran, because she did not accompany the Veteran to medical appointments or to talk with his providers.  It would be fruitless to Remand the appeal for additional development.  

The reviewer who provided the November 2013 VA opinion noted that no service treatment records were available, and stated that she was uncertain what his entrance or exit examinations might reveal.  The Board acknowledges that additional service treatment records were located after the reviewer provided the November 2013 opinion.  The additional service treatment records reveal that the Veteran was treated primarily for skin and musculoskeletal complaints disorders.  There are no notations of mental health complaints or concerns.  Service examination reports dating from 1964 to 1979 reveal that the Veteran's psychiatric evaluation was uniformly described as "normal," that no diagnosis of a psychiatric disorder was assigned, and legible medical histories reveal that the Veteran uniformly denied any mental health symptoms or history.  The additional service treatment records are devoid of evidence relevant or favorable to the appellant's claim.  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met by the additional evidence.  It would be fruitless to Remand the appeal for an updated medical opinion in this instance.  

The Remand directed the AOJ to offer the appellant a hearing before the Board.  The appellant withdrew her request for a Board hearing, and as discussed above, no additional development was necessary or would be fruitful.  There has been substantial compliance with the actions directed in that Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

ORDER

The appel for service connection of the Veteran's death is denied.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


